DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to because the lines of the drawings are too light (see 37 CFR 1.84(L)). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-17 are objected to because of the following informalities: the reference numbers enclosed within parentheses are inconsistent and “support seat” and “support base” are used interchangeably. Appropriate correction is required. 
5 is objected to because of the following informalities: “the two ends” in line 3 and “the inner sidewall” in line 4. There is a lack of antecedent basis for these limitations. Appropriate correction is required.
Claim 15 is objected to because of the following informalities: “the second stopper pin” in line 1 should read “the second stop pin”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear whether the claimed “mirror chamber” refers to a lens holder, a holding member for a reflective optical element or a reflective holding member. For the purpose of continuing examination, the “mirror chamber” is interpreted as a lens holder holding a lens element or unit. 
The claims are generally narrative and indefinite, failing to conform with current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 5 recites the limitation "the elastic telescopic assembly" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meng (EP 2 752 697 A1).
Regarding claim 1, Meng discloses a lens structure (“1”) (see Fig. 2) comprising: a lens assembly (1) (“12”) (see Fig. 2); and a lens mount (2) (“11”), the lens assembly (1) comprising a mirror chamber (11) (“120”) and a support seat (via “123”) provided at a bottom of the mirror chamber (11) (12) (“120”) The lens mount (2) (“11”) is rotatably coupled to the support base (12) (via “123”) (see Fig. 2, Paragraph 10).
Regarding claim 2, Meng discloses wherein the lens mount (2) (“11”) is sleeved on an outer side of the support base (12) (via “123”), or the support base (12) is sleeved on the outer side of the lens mount (2) (see Fig. 4).
Regarding claim 3, Meng discloses wherein the support base (12) (via “123”) is a hollow cylindrical ring seat (see Figs. 1, 2, 4, Paragraph 9), wherein the lens mount (2) (“11”) includes a receiving cavity (21), and the receiving cavity (21) is a hollow circular receiving cavity (21) and nested outside of the support seat (12) (via “123”) (see Figs. 1, 2, 4, Paragraph 9).
Regarding claim 4, Meng discloses wherein the support seat (12) (via “123”) and the receiving cavity (21) are detachably connected by an elastic expansion and contraction assembly (13) (Paragraph 10).
Regarding claim 7, Meng discloses further comprising a rotation limiting assembly (3) (“135”) for defining a rotation of the lens assembly (1) and the lens mount (2) (Paragraph 13).
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Meng (EP 2 752 697 A1) in view of Sakamoto et al. (USPG Pub No. 2006/0007567), hereinafter “Sakamoto”.
Regarding claim 5, Meng discloses the claimed invention except for wherein the elastic telescopic assembly (13) includes a first elastic member (131) and at least one fixing leg (132) protruding from the support base (12), and the two ends of the first elastic member (131) respectively connect the support base (12) and the fixing leg (132), and the inner side wall of the receiving cavity (21) is provided with a guiding groove (211) for rotating the fixing leg (132), wherein the fixing leg (132) is configured to embed in the guide groove (211). In the same field of endeavor, Sakamoto discloses wherein the elastic telescopic assembly (13) includes a first elastic member (131) (“57”) and at least one fixing leg (132) (“58”) protruding from the support base (12) (“47”) (Paragraph 48), and the two ends of the first elastic member (131) (“57”) respectively connect the support base (12) (“47”) and the fixing leg (132) (“58”), and the inner side wall of the receiving cavity (21) (open area of “46”) is provided with a guiding groove (211) (“65-67”) for rotating the fixing leg (132), wherein the fixing leg (132) is configured to embed in the guide groove (211) (see Fig. 3, Paragraph 38). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the structure of Meng with wherein the elastic telescopic assembly (13) includes a first elastic member (131) and at least one fixing leg (132) protruding from the support base (12), and the two ends of the first elastic member (131) respectively connect the support base (12) and the fixing leg (132), and the inner side wall of the receiving cavity (21) is provided with a guiding groove (211) for rotating the fixing leg (132), wherein the fixing leg (132) is configured to embed in the guide groove (211) of Sakamoto for the purpose of improving operational efficiency and providing a wide range of adjustment (Paragraph 12).
Regarding claim 6, Meng and Sakamoto teach the lens structure as is set forth above, Sakamoto further discloses wherein the support seat (12) comprises an outer side wall, wherein . 
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Meng (EP 2 752 697 A1) in view of Yang et al. (USPG Pub No. 2017/0227833), hereinafter “Yang”.
Regarding claim 9, Meng discloses the claimed invention except for wherein the lens mount (2) is provided with at least one limiting hole (212) toward a side of the lens assembly (1), the first locking pin (32) is configured to insert into the limiting hole (212). In the same field of endeavor, Yang discloses wherein the lens mount (2) is provided with at least one limiting hole (212) toward a side of the lens assembly (1), the first locking pin (32) is configured to insert into the limiting hole (212) (see Figs. 3, 4, 6, 7, Paragraphs 40, 43, 48). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the structure of Meng with wherein the lens mount (2) is provided with at least one limiting hole (212) toward a side of the lens assembly (1), the first locking pin (32) is configured to insert into the limiting hole (212) of Yang for the purpose of preventing the lens from rotation (Paragraph 40).
Regarding claim 10, Meng and Yang teach the lens structure as is set forth above, Yang further discloses wherein the number of the limiting holes (212) is at least two, and the angle between the two limiting holes (212) on the lens clip is 90 degrees (see Figs. 3, 4, 6, 7, Paragraphs 40, 43, 48). It would have been obvious to one of ordinary skill in the art to provide the lens structure of Meng with the teachings of Yang for at least the same reasons set forth above with respect to claim 5. 
.
Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Meng (EP 2 752 697 A1) in view of O’Neill (USPG Pub No. 2012/0236425).
Regarding claim 12, Meng discloses an external lens structure of claim 1 (see Fig. 3, Paragraph 9), wherein the lens structure (“1”) and a mounting body (4) are configured to match with a device (5) (see Fig. 3), the lens structure (“1”) is configured to mount to the device (5) by the mounting body (4) (see Fig. 3, Paragraph 9). Meng discloses the claimed invention except for a smart device. In the same field of endeavor, O’Neil discloses a smart device (130) (see Fig. 2A). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the structure of Meng with a smart device of O’Neill for the purpose of providing a detachable lensing system with compatible attachment structures, weight, optics, size, transportation, storage, ergonomics, and/or portability (Paragraph 5).
Regarding claim 13, Meng further discloses wherein the lens mount (2) (“11”) is detachably mounted on the mounting body (4) (“20”) (see Fig. 3).
Regarding claim 14, Meng further discloses wherein the bottom of the lens mount (2) is provided with a second stop pin (22) (“135”) defining an angle of the lens structure and the mounting body (4) (Paragraph 13).

	Regarding claim 16, Meng further discloses further comprising a filter (6) (“21”) detachably fixed to a side of the mirror chamber (11) (“120”) away from the lens mount (2) (“11”) (see Fig. 4, Paragraph 11).
Regarding claim 17, Meng further discloses further comprising a soft strip (61) (“14”) disposed between the filter (6) (“21A”) and the mirror chamber (11) (“13”) (see Fig. 5).
Prior Art Citations
              Shirako (CN 100401125 C), Ueki et al. (USPG Pub No. 2018/0203213), Ho (USPG Pub No. 2015/0009585) and Strong et al. (USPG Pub No. 2011/0019294) are each being cited herein to show a lens structure that would have read on or made obvious a number of the above rejected claims, however, such rejections would have been repetitive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329. The examiner can normally be reached Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        2/5/2022